Citation Nr: 0929081	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  07-32 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a shoulder 
disability.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and T. O.




ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to April 
1990.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In September 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.

In December 2008, the Board remanded this case for further 
evidentiary development.  The requested development was 
completed, and the case has now been returned to the Board 
for further appellate action.  The Board has rephrased the 
issues as listed on the title page to better reflect the 
claims on appeal.

For reasons explained below, this appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claims for service connection for a cervical spine 
disability and a shoulder disability.

Pursuant to the Board's December 2008 remand, the Veteran 
underwent a VA orthopedic examination in May 2009.  On that 
occasion, he reported that the onset of his neck and shoulder 
problems occurred in service in 1989, when he was standing on 
a ladder holding an air conditioning vent with one hand, and 
the vent slipped and hit him on the left side of his neck and 
left shoulder.  This event is documented in a November 1989 
service treatment record, at which time it was noted that the 
vent hit the Veteran in the upper back.  After reviewing the 
pertinent medical history and examining the Veteran, the 
examiner diagnosed the Veteran with mild spondylosis in the 
lower cervical spine, and opined that it is less likely as 
not that such disability is caused by or the result of 
military service, due to the following rationale: the 
Veteran's in-service injury occurred in 1989, cervical spine 
X-rays were normal in 1991 and 2003, and May 2009 cervical 
spine X-rays showed mild spondylosis that was not reflective 
of a process started 18 years earlier.

The examiner also noted that there was insufficient evidence 
for a diagnosis related to either shoulder, but then went on 
to render a diagnosis of left trapezius muscle strain.  No 
opinion was rendered with regard to the etiology of this 
shoulder disability.  The examiner merely stated that the 
symptoms in the Veteran's left shoulder are likely caused by 
trapezius muscle strain/spasm.  The Board notes that in his 
notice of disagreement, the Veteran described his shoulder 
condition as pain across the upper shoulder blade.  Thus, the 
Board finds that an opinion is needed as to whether his left 
trapezius strain is related to the Veteran's active service.  
On remand, the claims file should be returned to the May 2009 
examiner to obtain this opinion, if that examiner is still 
available.

At his May 2009 examination, the Veteran indicated that he 
continues to receive treatment from a private doctor (Dr. 
F.B.) in Fort Collins, Colorado.  After securing any 
necessary release from the Veteran, the RO/AMC should obtain 
ongoing private treatment records which are not duplicates of 
those contained in the claims file.

As an additional matter, at the May 2009 examination, it was 
noted that the Veteran was awarded Social Security 
Administration (SSA) disability benefits in 1994.  However, 
an application for SSA benefits, any SSA decisions, and any 
underlying records upon which such decisions are based are 
not contained in the claims file.  As these records may be 
relevant to the Veteran's current claims for service 
connection, a request should be made to the SSA for any 
records pertaining to the Veteran, including any decisions 
and any medical evidence relied upon in making those 
decisions.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Accordingly, the case is REMANDED for the following actions:

1.  After securing any necessary release 
from the Veteran, the RO/AMC should obtain 
ongoing private treatment records from Dr. 
F.B. in Fort Collins, Colorado, dating 
since September 2008.

2.  The RO/AMC should contact the SSA and 
request copies of all documents pertaining 
to the Veteran, including any decisions 
and any medical records relied upon in 
making those decisions.

3.  Return the claims file to the examiner 
who conducted the May 2009 VA orthopedic 
examination, if available, to provide the 
following opinion after review of the 
claims file: for the diagnosed disability 
of left trapezius muscle strain, is it at 
least as likely as not (50 percent 
probability or greater) that such 
disability is related to the Veteran's 
military service, to specifically include 
the air conditioning vent falling on the 
Veteran's upper back.

A rationale for all opinions expressed 
should be provided.  If the examiner 
determines that an examination of the 
Veteran is necessary to provide the 
requested opinion, then such examination 
should be scheduled.  If the previous 
examiner is no longer available, then the 
requested opinion should be rendered by 
another qualified examiner.

4.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

